department of the treasury internal_revenue_service washington d c date cc dom fs p s uilc number release date internal_revenue_service national_office field_service_advice memorandum for barbara m leonard district_counsel cc wr cca sj from deborah a butler assistant chief_counsel field service cc dom fs subject contribution_to_capital this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p q r s t u v w year year year dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent percent dollar_figurey a b issue whether the payment of a partnership_liability by guarantors should be characterized as cancellation_of_indebtedness_income or as a contribution of capital conclusion the payment of the partnership_liability by guarantors should be characterized as a contribution_to_capital facts p is a limited_partnership q an s_corporation is the sole general_partner owning an a percent interest the remaining b percent interests are owned by limited partners r s t u and v all individuals are shareholders of q in addition r s t u and v all own interests as limited partners in p either directly or indirectly on august year p obtained a recourse loan from w in the amount of dollar_figureu the promissory note was secured_by a loan and security_agreement and a supplemental security_agreement q executed a corporate guaranty guaranteeing payment of the promissory note r s t u and v each executed a guaranty in their capacity as shareholders of q guaranteeing the obligation of p as of may year p had defaulted on the note on may year w filed a complaint for breach of the payments under the promissory note and the guaranty agreements on october year w p q r s t u and v entered into a settlement agreement and comprehensive settlement agreement under the comprehensive settlement agreement p q r s t u and v agreed to pay w dollar_figurev of principal and accrued interest before october year and dollar_figurew of principal plus accrued interest before october year w agreed to discount the principal balance of the note by dollar_figurex in year p treated the payments by r s t u and v as loans to p and reported dollar_figurex of income from cancellation of indebtedness in year p treated the payments to w on the books_and_records of the partnership as a discharge of p’s indebtedness and reported dollar_figurey from cancellation_of_indebtedness_income this income was allocated among the partners according to their interest in p p liquidated in year law and analysis in general a partner’s basis in a partnership is equal to the amount of money and adjusted_basis of property contributed by the partner to the partnership sec_722 the basis is adjusted to reflect an increase or decrease in the partner’s share of partnership liabilities sec_752 any increase in a partner’s share of partnership liabilities is considered a contribution of money by the partner to the partnership which increases the basis of the partner’s interest sec_752 a partner’s share of a recourse partnership liability2 is the portion of the liability for which the partner or related_person bears the economic risk of loss sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner would be obligated to make a payment to any person because that liability became due and payable and the partner would not be entitled to reimbursement from another partner or person sec_1_752-2 the loan from w to p was a recourse_liability as the sole general_partner of p q was secondarily liable on the debt and bore the economic risk of loss see cal corp code west because q’s share of partnership liabilities is increased by the amount of recourse_liability q is considered to have made a contribution of money to p in the amount of the loan which increases q’s basis in its interest in p by dollar_figureu sec_752 the parties agree that p realized dollar_figurex of income from cancellation of indebtedness in year a partnership_liability is a recourse_liability to the extent that any partner bears the economic risk of loss with regard to the obligation sec_1_752-1 r s t u and v do not bear the economic risk of loss with respect to the liability on account of their respective guarantees in a constructive liquidation q is assumed to satisfy the liability and r s t u and v are assumed to not have to satisfy their respective guarantees see sec_1_752-2 ex while r s t u and v all held interests as limited partners in q either directly or indirectly the supporting documents establish that the guarantees were executed in their capacity as shareholders of q accordingly the personal guarantees are considered as being executed by each individual in his capacity as shareholder of q and not as limited partners of p as of may year p defaulted on the loan on october year p q r s t u v and w entered into a settlement agreement and comprehensive settlement agreement under the agreements the liability to w was to be paid_by r s t u and v because the payments were made by r s t u and v pursuant to their guarantees in their capacity as shareholders of q the payments are treated as if they were made to q hence the payments increased their respective basis in the stock of q sec_1371 sec_358 the subsequent deemed payment of p’s debt by q is considered a contribution_to_capital by q the deemed contribution_to_capital increases q’s basis in p sec_722 upon payment of p’s debt by the shareholders of q p’s liability to w is extinguished any decrease in a partner’s share of partnership liabilities is considered a distribution of money by the partnership to the partner which decreases the basis of the partner’s interest sec_752 accordingly q’s basis in its interest in p is decreased by the amount of the extinguished liability sec_752 upon liquidation of p in year q realized a loss to the extent its basis in p exceeded the amount_realized see sec_731 any loss recognized by q passes through to its shareholders r s t u and v sec_1366 and reduces r s t u and v’s respective basis in the stock of q which was previously increased by virtue of their payment of p’s liability to w pursuant to their guarantees by their prorata share of the loss sec_1367 case development hazards and other considerations please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
